Title: To Alexander Hamilton from William North, 15 June 1800
From: North, William
To: Hamilton, Alexander

New York 15 June 1800
Dr. Sir, 
The enclosed are all the letters which have come to hand. I thought it better to send them on, than to let them remain here. You will, for some time hence play the General,—with respect to myself, the farce, is finished—forced on the stage, I have endeavoured to sustain the part alloted to me, & tho’ without a hope, or scarcely a wish to receive the plaudit of the Gallery, I did not expect to be hissed off, by the mob, at least ’till the conclusion of the peace.
I find myself ill qualified to play in pieces of this cast & shall not tread the boards again ’till the tragedy of all tragedies which is now getting up by the Company of Patriots, shall be brought forward. If in that moment, my strength shall remain, I will take a part, & by the help of God, I will play it in such a manner, that my comrades shall not be ashamed of me.
To you, my dear General, all eyes, look, & on you, everything will depend in a great measure, & as you are amongst the saints, it will not be improper to cite a text of scripture, “Be wise as serpents harmless as doves.” Your head is always right, I would, your heart was a little less susceptible. I pray you, when it is about to carry you out of the direct path, you will, like the deacons & Select men, throw a cloak over your shoulders.
You will consider this as a letter, not from an adj~ Gen to his Comr~ in chf, but from a citizen, a plain, private Citizen, who is anxious for the wellfare of his country, & for the personal happiness of the man who under heaven, he hopes will one day, save that country from ruin.
I beg you, Sir, to be assured of   My respect & esteem & that   I shall always remain   Your friend & Hbl Ser

Wm North

